Title: James Madison to Edward Everett, 17 April 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 17. 1830
                            
                        
                        
                        Your favour of the 11th. was duly recd. I had noticed the stress laid in a late debate, on the proceedings of
                            the Virga. Legislature in. 1798-9. as supporting the nullifying doctrine so called; and the frequent references also to my
                            participation in those proceedings. But altho’ regretting the erroneous views taken of them, and making no secret of my
                            opinions, I was unwilling to obtrude any public explanations, for reasons which may occur; for two more particularly. 1.
                            that other errors, were occasionally observed, in other cases in which I was referred to as a party, or a witness, and an
                            interposition in one case, might be thought to require it equally in others. 2. I could not be unaware that my voluntary
                            appearance before the public, on such occasions, would produce adversary comments, obliging me either to surrender a good
                            cause, or entangle myself in controversies against which my age was a warning. Before I recd. your letter I had been drawn
                            by a request from a distinguished advocate of the nullifying doctrine and some others associated with it, into a sketch of
                            my views of them; and feeling a like obligation to respect your wishes, I take the liberty of fulfilling it, in the way
                            most convenient to myself, by inclosing a copy by a borrowed pen, of as much of that communication as will answer the
                            purpose. I am sensible at the same time that there may be some awkwardness in this course, especially as I know not, as
                            yet, the reception given to the communication, nor the degree in which the correspondence may be regarded as confidential.
                            I will ask the favour of you therefore to let the present be so understood
                        I thank you Sir for the copy of Mr. Clayton’s Speech. It certainly places him au même ligne with others who
                            have justly attracted the flattering notice of the Public. With great esteem & cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    P.S. No notice has been taken in the inclosed paper of the fact, that the present charge of usurpations &
                                abuses of power, is not that they are measures of the Govt. violating the will of its Constituents, as was the case
                                with the Alien & Sedition Acts, but that they are measures of a Majority of the Constituents themselves,
                                oppressing the Minority thro’ the forms of the Govt. This distinction would lead to very different views of the topics
                                under discussion. It is connected with the fundamental principles of Rep: Govt: and with the question of comparative
                                danger of oppressive Majorities from the Sphere and Structure of the General Govt. and from those of the particular
                                Govts.